DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Preliminary amendments to the claims filed on 10 June 2019 are herein acknowledged.  Claims 1-12 remain pending and are hereinafter examined on the merits. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Fig. 4 (corresponding to Claims 1 and 3)
Species II: Fig. 5 (corresponding to Claims 1 and 4)
Species III: Fig. 6 (corresponding to Claims 1 and 5)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claim 1 is generic among aforementioned species. It is notable that after Applicant’s election, Claims 2 and 6-12 will also be examined on the merits with the corresponding claims to the elected Species.

Species I, II, and III lack unity of invention because even though the inventions of these groups require the technical features as recited in Claim 1 as the generic claim, and further in Claims 3-5, lines 1-10. 
However, these technical feature are not special technical features as they do not contribute over the prior art in view of Hwang (US 20190090751 A1) and further in view of Chen (US 20100302358 A1).
Regarding Claim 1 and Claims 3-5 (lines 1-10), Hwang discloses a skin state measuring apparatus using a multi-wavelength light source (Abstract, “A multispectral imaging device”; [0001] “a multispectral imaging device that may emit light having a small bandwidth in consecutive wavelength bands and be detachably attached irrespective of a type of a mobile device”), comprising: 
a casing (Fig. 3 wherein the casing may include both the device 11 and 100 through the connection 132) configured to allow light of different wavelengths to be selectively irradiated in one direction onto a skin ([0016] “The illuminator may include an LED substrate on which a plurality of LED light sources is mounted and a plurality of band-pass filters provided to be in contact with at least a portion of the plurality of LED light sources, and the LED substrate may be in a ring shape.”; [0017] “The plurality of LED light sources may include one ultraviolet (UV) LED, one near infrared (NIR) LED, and a plurality of white LEDs or a plurality of LEDs having different wavelengths”; [0019] “The plurality of LED light sources and the plurality of band-pass filters may be selectively connected by controlling the plurality of LED light sources to be on or off, and the plurality of LED light sources may be controlled to be on or off by an embedded system controlled by the mobile device.”; Abstract, “an illumination unit for emitting LED lighting to the skin”; [0024] “a path of the LED light emitted from the illuminator is formed to be inclined toward the skin”), in contact with the skin at a measurement position by shielding light emitting positions (Fig. 5, wherein the device is positioned in close contact with the skin and wherein a cover (e.g. #240) shields the light emitting positions; [0022] “[0022] The multispectral imaging device may further include a cover configured to internally receive the illuminator and the detector, wherein the cover may allow the illuminator and the detector to be disposed in a darkroom such that an external light influence corresponding to the light reflected from the skin or the LED light emitted from the illuminator is blocked.”); 
a reflective capturing unit disposed inside the casing, and configured to capture the skin irradiated with light, while selectively irradiating visible light, ultraviolet (UV) light, and infrared (IR) light as reflection-based indirect light onto the skin in the one direction (see the preceding paragraph for “selectively irradiating …”; [0020] “The illuminator may further include a diffusion plate” that can be interpreted as a reflective unit; [0051] “the camera 10 may be a camera of a mobile device or an independently used camera.”; [0080] “the connecting member 132 may be connected to the camera 10 irrespective of a position of the camera 10 attached to the mobile device 11.”; [0088] “a central processing unit (not shown) connected to the camera 10 may process the light acquired from the camera 10 to perform multispectral imaging, direct observation using the white light, and skin examination using the UV ray or the infrared ray”; According to the Specification of the instant Application, “a reflective capturing unit” can be a light emitter that indirectly irradiates the skin through diffusion plates (Drawings, Fig. 6), and an imaging device such as a camera that captures the light reflected from the skin (Drawings, Figs. 4-6; Spec., Page 3)); 
a direct light sensing unit disposed inside the casing, at one side of the reflective capturing unit, and configured to sense a state of the skin, while irradiating the skin with direct light emitted from the reflective capturing unit and passed therethrough ([0020] “The illuminator may further include a diffusion plate,” so, LEDs in the absence of the diffusion plate can be considered as direct light emitting units that generating lights from the reflective capturing unit; [0088] “a central processing unit (not shown) connected to the camera 10 may process the light acquired from the camera 10 to perform multispectral imaging, direct observation using the white light, and skin examination using the UV ray or the infrared ray” in which the camera can be considered as a sensor that receives reflected lights); 
a control unit disposed inside the casing, and configured to control capturing and transmission of an image by controlling the reflective capturing unit and the direct light emitting unit to irradiate light selected from among the visible light, the UV light, and the IR light in the form of indirect light onto the skin and to irradiating penetrate direct light onto the skin according to the state of the skin ([0088] “Thus, a central processing unit (not shown) connected to the camera 10 may process the light acquired from the camera 10 to perform multispectral imaging, direct observation using the white light, and skin examination using the UV ray or the infrared ray.”; [0089] “The central processing unit may be included in a mobile device including a camera” that can be considered as a part of the casing” [0170] “The MCU may receive commands from the smartphone through the Bluetooth module and transfer the commands to the constant current chip to light on or off an LED of a predetermined wavelength selected from a plurality of LED light sources through universal asynchronous receiver/transmitter (UART) communication.”; [0168] “The smartphone and the multispectral imaging device may be connected for synchronization by an interface circuit.”; [0098] “The light incident on the camera of the mobile device may be analyzed using, for example, an application installed in the mobile device. An analysis result may be provided to a user in a form of, for example, text, picture, or image.”); and 
a capture analysis unit disposed at one side of the casing, coupled electrically to the control unit, and configured to synthesize images captured by the control unit according to the state of the skin and analyze the synthesized image … (see the relevant rejection under 35 U.S.C. 112; see the preceding paragraph regarding capturing images and connections; [0038] “it is possible to provide a multispectral imaging device used to check a skin hydration and a skin disease such as seborrheic dermatitis”).
Hwang further discloses wherein the reflective capturing unit comprises: 
a light blocking body disposed inside the casing and configured to close an opened other part of a light blocking part of the casing and emit light in the other direction (Fig. 5, cover 240 that provides a path for the light and blocks the light from emitting in particular directions; Fig. 1, parts that shield light; see also the relevant rejections under section 35 U.S.C. 112(b));
reflective light emitters arranged (see Claim 1), apart from one side of the light blocking body by a predetermined distance, at a plurality of positions of an outer periphery of the light emitting body apart from a center the light emitting body by a predetermined distance (Fig. 1, see 122 and attached LEDs/emitters; Fig. 2, 1222a-c), to selectively irradiate the visible light, the UV light, and the IR light in the other direction, coupled to the control unit to be controlled by the control unit, and configured to selectively irradiate the visible light, the UV light, and the IR light in the other direction according to a control signal (see Claim 1; [0093] “a user may input the capture command to the embedded system using the mobile device.”; [0095] “the embedded system may control the illuminator based on the input capture command”).
However, Hwang is silent as to analyzing the image by color and shape comparison.
Chen teaches analyzing the image by color and shape comparison ([0084] “The image matching subsystem 511 may be configured to compare a plurality of features of the suspect skin lesion with the diagnosed skin lesions. … . The features which may be compared may include size, color, degree of color uniformity, shape, edge smoothness, and/or the location of the lesion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image analysis system and its corresponding processing units, as taught by Hwang, to utilize an image analysis algorithm to compare shape and color, like taught by Chen, in order to enable the system to diagnose specific diseases or assess lesions on the skin. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793